U.S. Energy Dev. Corp. v Superior Well Servs., Inc. (2018 NY Slip Op 00790)





U.S. Energy Dev. Corp. v Superior Well Servs., Inc.


2018 NY Slip Op 00790


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed Feb. 2, 2018.)


MOTION NO. (1149/17) CA 17-00403.

[*1]U.S. ENERGY DEVELOPMENT CORPORATION, PLAINTIFF-RESPONDENT, 
vSUPERIOR WELL SERVICES, INC., NOW KNOWN AS NABORS COMPLETION & PRODUCTION SERVICES, CO., AS SUCCESSOR IN INTEREST TO SUPERIOR WELLS SERVICES, LTD., DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.